Case 4:15-cv-02034-MWB Document 81 Filed 05/13/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAUNA ZIEMER, as Executrix of > CIVIL ACTION — LAW
The Estate of Darrin E. Ziemer :
Plaintiffs : JURY TRIAL DEMANDED
v. ; Judge Matthew W. Brann

NORFOLK SOUTHERN RAILWAY
COMPANY, GRIFFITH COMPANY,
CLINTON TOWNSHIP, and ESTATE
Of HOWARD E. MARTIN, JR.
Defendants

 

ANGELA LYNNE MARTIN, Individually:
And as Administratrix of the ESTATE OF
HOWARD EDWARD MARTIN, JR. ;
Plaintiffs : No. 4:15-CV-02034-MWB

¥.

NORFOLK SOUTHERN RAILWAY
COMPANY, TODD MICHAEL
BUBNIS, JAMES ERNEST MOFFET,
CLINTON TOWNSHIP and
LYCOMING COUNTY

Defendants

STIPULATION
AND NOW, this 2 day of i oF , 2019, it is hereby stipulated by the parties, through
their undersigned counsel, that all claims and/or cross-claims against Defendant EAST COAST

RIGHT OF WAY MAINTENANCE, INC. are DISMISSED and that EAST COAST RIGHT

OF WAY MAINTENANCE, INC. shall be removed from the captions of these consolidated

 
Case 4:15-cv-02034-MWB Document 81 Filed 05/13/19 Page 2 of 3

actions. It is further stipulated that EAST COAST RIGHT OF WAY MAINTENANCE, INC.

fulty performed its duties and obligations under its contract with Norfolk Southern Railway.

This agreement will be executed in counterparts and submitted to the Court for approval.

 

 

 Céunsel for/Plaintiff Angela Marti
Individually and as Administratrix
Of the Estate of Howard Martin, Jr.

. —_* . ;
Y Tenet, KG
VY IMOTHY HINYON, JR., ESQUIRE
:@ounsel for Plaintiff Shauna Ziemer

As Executrix of the Estate of Darrin
E, Ziemer

 

CRAIG J. STAUDENMAIER, ESQ.
Counsel for Defendant Norfolk
Southern Railway Company, James
Ernest Moffet and Todd Michael Bubnis

  

 

   

. SCHAEFER, ESQUIRE
r Defendant East Coast Right of

 

DAVID J. MACMAIN, ESQUIRE
Counsel for Defendant Clinton Township

 

 
Case 4:15-cv-02034-MWB Document 81 Filed 05/13/19 Page 3 of 3

actions. It is further stipulated that EAST COAST RIGHT OF WAY MAINTENANCE, INC.
fully performed its duties and obligations under its contract with Norfolk: Southern Railway.

This agreement will be executed in counterparts and submitted to the Court for approval.

 

 

 

A. WILLIAM BE. SCHAEFER, ESQUIRE
unsel for/Plaintiff Angela Counsel for Defendant East Coast Right of

Individually and as Administratrix Way Maintenance, Inc.

Of the Estate of Howard Martin, Jr.

 

  

 

 

»
/
gf int
J, TIMOTHY HINTON, JR., ESQUIRE DAVID J. WACMAIN, ESQUIRE
Counsel for Plaintiff Shauna Ziemer Counsel for/Defendant Clinton Township
As Executrix of the Estate of Darrin
BE. Ziemer

(Ake

CRAIG) YTAUDENMAIER, ESQ.
Counsel for Defendant Norfolk
Southern Railway Company, James
Ernest Moffet and Todd Michael Bubnis

 
